Citation Nr: 0000825	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-12 236A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' June 1998 decision which found no 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for the residuals 
of shrapnel wounds to the right foot, right leg, forehead and 
right thumb.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to May 
1942 and from April 1945 to July 1945.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a June 1998 
Board decision.

In April 1999, the moving party indicated that he was seeking 
representation for his claim before the Board.  In September 
1999, the Board provided a list of representatives to him.  
The moving party was allowed 90 days to obtain 
representation.  Since September 1999, no reply has been 
received from the moving party.  Consequently, he is not 
represented in his appeal. 


FINDINGS OF FACT

1.  In a September 1959 decision, the veteran's claim of 
service connection for the residuals of shell fragment wounds 
was denied.  He did not file a timely appeal to that 
decision.

2.  In June 1998, the Board determined that the evidence 
received since the September 1959 decision, when viewed in 
the context of all of the evidence of record, was duplicative 
or did not raise a reasonable possibility of changing the 
outcome of this case

3.  The Board's decision of June 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's June 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1959, the veteran filed an application for VA 
benefits with the Regional Office (RO), in which he stated 
that he had sustained shrapnel wounds of right foot, right 
leg, right thumb and forehead in May 1942.  Of record at that 
time was a sworn Affidavit for Philippine Army Personnel 
dated February 1946 and signed by the veteran.  In response 
to question #5, pertaining to wounds and illness incurred 
from December 8, 1941 to the date he returned to military 
control, the veteran answered "None".  Medical records 
further indicated that the veteran sustained various shell 
fragment wounds, consistent with those which he sought 
service connection, in an August 1946 Philippine Army 
training accident.

In a September 1959 rating decision, the RO denied the claim 
on the basis that the shrapnel wounds were sustained in 
August 1946, after his recognized military service.  The RO 
informed the veteran of that decision and his appeal rights 
by letter dated September 30, 1959.  No appeal was filed.

Since September 1959, the veteran has filed a number of 
statements in which he stated, in substance, that he was 
wounded in action against Japanese forces in March 1942.  
Numerous "buddy statements" from former comrades have also 
been submitted.  In essence, each of these statements avers 
that the veteran was wounded in combat in 1942. 

In a February 1998 supplemental statement of the case, the RO 
reopened the claim after finding that certain of the lay 
statements constituted new and material evidence.  The RO 
then denied the claim on the merits, in essence finding those 
same statements "unpersuasive".

In June 1998, the Board found that the evidence submitted 
since September 1959 consisted of additional statements from 
the veteran that were essentially repetitions of his July 
1959 statement, with the exception that the month of the 
alleged combat injury was revised from May 1942 to March 
1942.  These statements were found essentially duplicative of 
the evidence of record in September 1959 and were found to be 
considered neither new nor material.  The Board acknowledged 
that it had disposed of this claim on a basis different from 
that relied upon by the RO in February 1998.  However, the 
Board in June 1998 found that the veteran had not been 
prejudiced since the RO had earlier adjudicated this claim 
based on a lack of new and material evidence, and that the 
veteran had been accorded ample opportunity by the RO to 
present argument and evidence in support of his claim.  Any 
error by the RO in ultimately deciding this case on the 
merits, rather than on the narrower basis of a lack of new 
and material evidence, was found not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Reconsideration of this determination was denied in December 
1998.  In March 1999, the moving party was provided a copy of 
the pertinent regulations regarding CUE.  In April 1999, the 
moving party requested revision of the Board's June 1998 
decision based on CUE.

Analysis

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In this case, the moving party has failed totally to provide 
any basis for his conclusion that the Board's June 1998 
decision contained CUE other than to raise previous 
contentions regarding his active service in World War II.  
While the standard for finding new and material evidence has 
changed since the June 1998 decision, this does not provide a 
basis to find CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided three months after the Board's 
June 1998 decision, would not support the veteran's CUE 
claim.  The Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the June 1998 
decision by the Board.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the June 1998 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


